Exhibit 10.4

 

SECOND AMENDMENT
TO THE
TELEPHONE AND DATA SYSTEMS, INC.
2004 LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED)

 

WHEREAS, Telephone and Data Systems, Inc., a Delaware corporation (the
“Company”) has adopted and maintains the Telephone and Data Systems, Inc. 2004
Long-Term Incentive Plan (As Amended and Restated) (the “Plan”) for the benefit
of certain key executives, management personnel and other employees;

 

WHEREAS, Section 4.1(d) of the Plan provides various methods pursuant to which
the exercise price of a stock option granted under the Plan may be paid, none of
which include the holder’s authorization of the Company to withhold whole shares
of stock of the Company which otherwise would be delivered to the holder as a
result of the settlement of the stock option (“Share Netting”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to amend the Plan to permit, in
addition to the exercise methods currently available under the Plan, an officer
to pay the exercise price of a stock option by Share Netting; and

 

WHEREAS, the Board also desires to amend the Plan to clarify that shares of
stock to be delivered or withheld to satisfy tax withholding obligations with
respect to an award may not have an aggregate fair market value in excess of the
minimum amount required to be withheld.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
November 13, 2007, as follows:

 

1.             Article II hereby is amended to add the following new Section
2.24 thereto and to renumber the existing Sections 2.24 through 2.43
accordingly:

 

2.24         “Officer” shall mean an employee designated as an officer of an
Employer by the Board of Directors of the Employer.

 

2.             Section 4.1(d) hereby is amended in its entirety to read as
follows:

 

(d)           Method of Exercise. An option may be exercised (i) by giving
written notice to the Vice President-Human Resources of the Company specifying
the number of whole shares of Stock to be purchased and by arranging for the
payment therefore in accordance with Section 4.1(d)(1) or 4.1(d)(2), as
applicable and (ii) by executing such documents and taking any other actions as
the Company may reasonably request. No share of Stock shall be delivered until
the full purchase price therefor and any withholding taxes thereon, as described
in Section 8.6, have been paid (or arrangement has been made for such payment to
the Company’s satisfaction).

 

--------------------------------------------------------------------------------


 

(1)  Purchase Price Payment by Nonofficers. The holder of an option awarded to
an employee who is not an Officer may pay for the shares of Stock to be
purchased pursuant to the exercise of such option (A) in cash, (B) in Mature
Shares having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) to the extent legally permissible, in cash by a broker-dealer
acceptable to the Company to whom the holder has submitted an irrevocable notice
of exercise or (D) by a combination of (A) and (B), in each case to the extent
set forth in the Agreement or any amendment thereto. If payment is to be made
pursuant to clause (B) of this Section 4.1(d)(1), then any fraction of a share
which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the holder.

 

(2)  Purchase Price Payment by Officers. The holder of an option awarded to an
Officer may pay for the shares of Stock to be purchased pursuant to the exercise
of such option (A) in cash, (B) in Mature Shares having an aggregate Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) by authorizing the Company to
withhold whole shares of Stock which otherwise would be delivered having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (D) to the extent
legally permissible, in cash by a broker-dealer acceptable to the Company to
whom the holder has submitted an irrevocable notice of exercise or (E) by a
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement or any amendment thereto. If payment is to be made pursuant to clause
(B) or (C) of this Section 4.1(d)(2), then any fraction of a share which would
be required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the holder.

 

3.             The penultimate sentence of Section 8.6 hereby is amended in its
entirety to read as follows:

 

An Agreement may not provide for shares of Stock to be delivered or withheld
having an aggregate Fair Market Value in excess of the minimum amount required
to be withheld.

 

* * * * * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Second Amendment as of
this         day of           , 2007.

 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

SIGNATURE PAGE TO
SECOND AMENDMENT TO
TELEPHONE AND DATA SYSTEMS, INC.
2004 LONG-TERM INCENTIVE PLAN (AS AMENDED AND RESTATED)

 

3

--------------------------------------------------------------------------------